                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                       )                BK No.: 21-03487
SHAWNA SPRAGGINS AND                         )                (Jointly Administered)
HENRY WASHINGTON, JR.                        )                Chapter: 13
                                             )
                                                              Honorable Jacqueline P Cox
                                             )
                                             )
               Debtor(s)                     )

        ORDER GRANTING MOTION TO INCUR DEBT and TO SHORTEN NOTICE

       THIS MATTER coming to be heard on the motion of the Debtors, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

   It is hereby ORDERED that:

  1) Debtors' Motion to Incur and Shorten Notice is GRANTED.

   2) The Debtors are granted leave to obtain financing in the amount of up to $29,730.16, with
financing of an annual percentage rate of up to 20.00%, with monthly payments of up to $399.03 per
month for a 2017 Volkswagen Golf S.

  3) Debtors' request to shorten the notice requirement is granted.



                                                          Enter:


                                                                       Honorable Jacqueline Cox
Dated: September 13, 2021                                             United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr. ARDC #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 rbansfield@davidmsiegel.com
